Case 2:19-cv-01602-PSG-DFM Document 103 Filed 04/27/20 Page 1 of 5 Page ID #:2602



    1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    
         DIVX, LLC, a Delaware limited
        liability company,
    
                   Plaintiff,                    Case No. 2:19-cv-1602 (PSG)(DFMx)
    
             v.                                  STIPULATED ORDER GOVERNING
    
                                                 THE PRODUCTION OF
        NETFLIX, INC., a Delaware               ELECTRONICALLY STORED
         corporation,                            INFORMATION
    

                 Defendant.
   

       NETFLIX, INC., a Delaware
         corporation,
   

                 Counterclaimant,
   
             v.
   

   
         DIVX, LLC, a Delaware limited
         liability company,
   

   
                   Counterclaim-Defendant.

   
        1.   This Order supplements all other discovery rules and orders. It streamlines
   
             production of Electronically Stored Information (“ESI”), except information
   
             designated as “HIGHLY CONFIDENTIAL – SOURCE CODE” under the
   
             Protective Order in this case, to promote a “just, speedy, and inexpensive
   
             determination” of this action, as required by Federal Rule of Civil Procedure
   
             1.
   
        2.   This Order may be modified in the Court’s discretion or by stipulation.
   

   
                                               -1-        Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                   STIPULATED ESI ORDER
Case 2:19-cv-01602-PSG-DFM Document 103 Filed 04/27/20 Page 2 of 5 Page ID #:2603



    1 3.     Absent a showing of good cause, general ESI production requests under
    2        Federal Rules of Civil Procedure 34 and 45, or compliance with a further
    3        Court order, shall include the following limited metadata: fields showing the
    4        date and time that the document or file was created, modified, sent, and
    5        received, as well as the complete distribution list, document title/email
    6        subject, file extension, and custodian, if such fields exist.
    7 4.     Absent agreement of the parties or further Court order, the following
    8        parameters apply to ESI production:
    9        4.1   General Document Image Format. Each electronic document shall be
   10              produced in single-page Tagged Image File Format (“TIFF”). TIFF
   11              files shall be single page and shall be named with a unique production
   12              number with page break information in load file identifying document
   13              start and end. If a document is more than one page, the unitization of
   14              the document and any attachments and/or affixed notes shall be
   15              maintained as they existed in the original document. Load files stating
   16              the location and unitization of the TIFF files shall be provided using the
   17              following format:
   18               Documents should be provided with (1) a Concordance delimited
   19                  file and (2) an Opticon delimited file.
   20                  Example of Opticon Delimited File:
   21                  ABC0000001,ABC001,D:\IMAGES\001\ABC0000001.TIF,Y,,,3
   22                  ABC0000002,ABC001,D:\IMAGES\001\ABC0000002.TIF,,,,,
   23                  ABC0000003,ABC001,D:\IMAGES\001\ABC0000003.TIF,,,,,
   24                  Example of Concordance Delimited File:
   25                  þBegDocþþEndDocþþAttachRangeþþCustodianþ
   26               The electronic file metadata should be provided in the following
   27                  format:
   28
                                                 -2-         Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                      STIPULATED ESI ORDER
Case 2:19-cv-01602-PSG-DFM Document 103 Filed 04/27/20 Page 3 of 5 Page ID #:2604



    1                    1.     Fields should be delimited by the default Concordance
    2                           field delimiter for ANSI character 20 ().
    3                    2.     String values within the fields file should be enclosed with
    4                           a text delimiter (þ).
    5                    3.     The first line should contain objective coding and or
    6                           electronic file metadata headers and below the first line
    7                           there should be exactly one line for each document.
    8                    4.     Each row of metadata must contain the same number of
    9                           fields as the header row.
   10                    5.     Multi-values should be separated by a semicolon (;).
   11        4.2   Text-Searchable Documents. Documents shall be produced in text-
   12              searchable format at no cost to the receiving party. The document-level
   13              text file should be extracted directly from the native file and each text
   14              file will be named using its corresponding image files (e.g.,
   15              ABC0000001.TXT), except for documents with redactions.
   16        4.3   Footer. Each document image shall contain a footer with a
   17              sequentially ascending production number.
   18        4.4   Native Files. Spreadsheet documents (like Excel files) and other
   19              documents not compatible with production as TIFF files will be
   20              produced in native format. Native Files will be produced with a
   21              placeholder TIFF image and will contain the endorsed production
   22              number. A party may make a reasonable request to receive the
   23              document in its native format, and upon receiving such a request, the
   24              producing party shall produce the document in its native format.
   25        4.5   Redactions. With respect to documents containing redacted text, no
   26              text will be provided for the redacted portion. OCR will be provided for
   27              the un-redacted portions of the documents.
   28
                                                -3-         Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                    STIPULATED ESI ORDER
Case 2:19-cv-01602-PSG-DFM Document 103 Filed 04/27/20 Page 4 of 5 Page ID #:2605



    1        4.6   Color. Upon request after the initial production, specifically identified
    2              documents that originally contained color shall be reproduced as a
    3              color JPG or produced natively.
    4        4.7   No Backup Restoration Required. Absent a showing of good cause, no
    5              party need restore any form of media upon which backup data is
    6              maintained in a party’s normal or allowed processes, including but not
    7              limited to backup tapes, disks, SAN, and other forms of media.
    8        4.8   Voicemail, Chats, and Mobile Devices. Absent a showing of good
    9              cause, voicemails, chats, PDAs, and mobile phones are deemed not
   10              reasonably accessible and need not be collected and preserved.
   11 5.     General ESI production requests under Federal Rules of Civil Procedure 34
   12        and 45, or compliance with a mandatory disclosure order or other further
   13        order of this Court, shall not include email or other forms of electronic
   14        correspondence (collectively, “email”). To obtain email, parties must
   15        propound specific email production requests.
   16 6.     In the event any party makes a good faith determination that email discovery
   17        is reasonably likely to result in production of noncumulative discovery that is
   18        relevant to any party’s claim or defense and proportional to the needs of the
   19        case pursuant to Fed. R. Civ. P. 26(b)(1), the parties shall meet and confer in
   20        an effort to come to agreement as to whether email discovery is necessary
   21        and, if so, a framework for conducting email discovery that fairly accounts for
   22        the likelihood of actually discovering relevant email and the burden and
   23        expense to the producing party.
   24 7.     Under Federal Rule of Evidence 502(d), the inadvertent production of
   25        privileged or work product protected ESI is not a waiver in this case or in any
   26        other federal or state proceeding.
   27 8.     The mere production of ESI in litigation as part of a mass production shall not
   28        itself constitute a waiver for any purpose.
                                                 -4-        Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                    STIPULATED ESI ORDER
Case 2:19-cv-01602-PSG-DFM Document 103 Filed 04/27/20 Page 5 of 5 Page ID #:2606



    1 9.     Except as expressly stated, nothing in this order affects the parties’ discovery
    2        obligations under Federal or Local Rules.
    3

    4

    5 IT IS SO ORDERED.

    6
        DATED: April 27, 2020          __________________________________________
    7                                  HONORABLE DOUGLAS F. McCORMICK
    8                                  UNITED STATES MAGISTRATE JUDGE

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                -5-         Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                     STIPULATED ESI ORDER
